Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 16, 1995, which granted defendant The Learning Annex’s motion for summary judgment dismissing the complaint and all other claims against it, unanimously affirmed, without costs.
The IAS Court properly granted defendant The Learning Annex’s motion for summary judgment since the evidence re*193vealed that The Learning Annex had hired defendant Ice Studio as an independent contractor and was thus not liable for any negligent acts of the independent contractor (Kleeman v Rheingold, 81 NY2d 270, 273). Nor is there any evidence demonstrating that The Learning Annex exercised any control over the ice skating classes, that The Learning Annex had a duty to maintain the premises at which plaintiff was injured, that any negligent act or omission on the part of The Learning Annex caused plaintiff’s injuries, or that The Learning Annex could be held liable on any other theory. Concur—Rosenberger, J. P., Wallach, Williams and Andrias, JJ.